                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA

                   V.


ROSALVA NEGRETE-TOLEDO,
also known as Rosalva Cortes

                         The Grand Jury charges that:

                                 COUNT ONE

      On or about September 7, 2016 in the County of Forsyth, in the Middle

District of North Carolina, ROSALVA NEGRETE-TOLEDO, also known as

Rosalva Cortes, did knowingly make a false statement and claim that she was

a citizen of the United States in order to register to vote and to vote in any

Federal, State, a nd local election; in violation of Title 18, United States Code,

Section 1015(£).

                                 COUNT TWO

      On or about September 7, 2016, in the County of Forsyth, in the Middle

District of North Carolina, ROSALVA NEGRETE-TOLEDO, also known as

Rosalva Cort es, did falsely represent that sh e was a citizen of the United

States; in violation of Title 18, United States Code, Section 911.




           Case 1:20-cr-00342 Document 1 Filed 08/31/20 Page 1 of 2
                                COUNT THREE

      On or about November 8, 2016, in the County of Forsyth, in the Middle

District of North Carolina, ROSALVA NEGRETE-TOLEDO, also known as

Rosalva Cortes, an alien, cast a vote in an election held for the purpose of

electing a candidate for the office of President, Vice President, Member of the

United States Senate, and Member of the House of Representatives; 1n

violation of Title 18, United States Code, Section 6ll(a).

                                 COUNT FOUR

      On or about November 6, 2018, in the County of Forsyth, in the Middle

District of North Carolina, ROSALVA NEGRETE-TOLEDO, also known as

Rosalva Cortes, an alien, cast a vote in an election held for the purpose of

electing a candidate for the office of President, Vice President, Member of the

United States Senate, and Member of the House of Representatives; 1n

violation of Title 18, United States Code, Section 61 l(a).

                                            DATED: August 31, 2020

                                               tft1w )/7tl4tb
                                            BY: MATTHEW G.T. MARTIN
                                            United States Attorney




FOREPERSON         j




                                        2




           Case 1:20-cr-00342 Document 1 Filed 08/31/20 Page 2 of 2
